Exhibit 99.1 First Quarter Fiscal 2012 Earnings Presentation Transcript Alexandra Deignan - Schnitzer Steel Industries, Inc. - VP IR Thank you, Karen, and good morning everyone. I am Alexandra Deignan, the Company's Investor Relations contact. I would like to thank everyone for taking the time to join us today. In addition to today's audio comments we have prepared a set of slides that you can access on our website at www.schnitzersteel.com or www.schn.com. Before we get started, let me call your attention to the detailed Safe Harbor statements on slide 2, which are also included in our press release of today and in the Company's most recent Form 10-Q 10-K, excuse me. These statements, in summary, say that in spite of management's good-faith, current opinions on various forward-looking matters, circumstances can change and not everything we think will happen always happens. In addition, we have guidance regarding our outlook for the second quarter of 2012 in our press release and in this presentation. After this call we will not be under any obligation to update our outlook. Finally, please note that we will be discussing some non-GAAP measures during our presentation today. We have included a reconciliation of those metrics to GAAP in the appendix of our slide presentation. Now let me turn the call over to Tamara Lundgren, our Chief Executive Officer. She will host the call today with Richard Peach, our Chief Financial Officer. Tamara Lundgren - Schnitzer Steel Industries, Inc. - President, CEO Welcome everyone to our earnings call for the first quarter of our 2012 fiscal year. As we have done in the past, I will start us off with a review of the consolidated results for our first quarter, which ended in November, and Richard will then discuss the detailed results for our three segments and review our cash flow and our capital structure. I'll conclude with an outlook for our second quarter, and then we will open up the call for questions. So let's get started by turning to slide 4. As we highlighted when we gave our first-quarter preliminary results in December, our Q1 results were negatively impacted by an interruption in global buying patterns for recycled metals, followed by a sharp decline in sales prices. For a period of about three weeks our customers suspended purchases of ferrous scrap due to heightened concerns about a global recession driven by the European debt crisis. When buying resumed it did so at significantly lower prices and lower volumes. Although we achieved ferrous sales volumes consistent with the first quarter of last year, our volumes were significantly lower than the runrate we have been achieving in the last two quarters of fiscal 2011. Our non-ferrous sales volumes, while higher than the first quarter of last year, were also lower than the last two quarters of fiscal 2011 due to the same macroeconomic uncertainties. Our operating margins compressed primarily due to the effect of average inventory costs. Although we did adjust purchase prices downwards, because our inventory costs reflect a moving average they decline more slowly than the decline in sales prices. Schnitzer Steel Industries, Inc.
